Exhibit 10.2

TERM NOTE

$100,000,000

Nashville, Tennessee

 

September 29, 2006

 

FOR VALUE RECEIVED, the undersigned, J. B. Hunt Transport, Inc., a Georgia
corporation (the “Borrower”), hereby promises to pay to SunTrust Bank (the
“Lender”) or its registered assigns, at the office of SunTrust Bank (“SunTrust”)
at 25 Park Place, N.E., Atlanta, Georgia 30303, (i) on the Maturity Date (as
defined in the Term Loan Agreement dated as of September 29, 2006, as the same
may be amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the Lenders from time to time party
thereto and SunTrust, as Administrative Agent for the Lenders, the aggregate
unpaid principal amount of the Term Loan made by the Lender to the Borrower
pursuant to the Credit Agreement, and (ii) on each date specified in the Credit
Agreement prior to the Maturity Date, the principal amount of the Term Loan made
to the Borrower by the Lender pursuant to the Credit Agreement and payable to
the Lender on such date as specified therein, in each case in lawful money of
the United States of America in immediately available funds, and to pay interest
from the date hereof on the principal amount thereof from time to time
outstanding, in like funds, at said office, at the rate or rates per annum and
payable on such dates as provided in the Credit Agreement. In addition, should
legal action or an attorney-at-law be utilized to collect any amount due
hereunder, the Borrower further promises to pay all costs of collection,
including the reasonable attorneys’ fees of the Lender.

The Borrower promises to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from their due dates at a rate
or rates provided in the Credit Agreement.

All borrowings evidenced by this Term Note and all payments and prepayments of
the principal hereof and the date thereof shall be endorsed by the holder hereof
on the schedule attached hereto and made a part hereof or on a continuation
thereof which shall be attached hereto and made a part hereof, or otherwise
recorded by such holder in its internal records; provided, that the failure of
the holder hereof to make such a notation or any error in such notation shall
not affect the obligations of the Borrower to make the payments of principal and
interest in accordance with the terms of this Term Note and the Credit
Agreement.

This Term Note is issued in connection with, and is entitled to the benefits of,
the Credit Agreement which, among other things, contains provisions for the
acceleration of the maturity hereof upon the happening of certain events, for
prepayment of the principal hereof prior to the maturity hereof and for the
amendment or waiver of certain provisions of the Credit Agreement, all upon the
terms and conditions therein specified.


--------------------------------------------------------------------------------




THIS TERM NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF TENNESSEE AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.

J. B HUNT TRANSPORT, INC.

 

 

 

 

 

By:

/s/ Jerry W. Walton

 

 

 

 

Name:

Jerry W. Walton

 

 

 

 

Title:

Chief Financial Officer

 

 


--------------------------------------------------------------------------------




 

LOANS AND PAYMENTS

Date

 

Amount of Loan

 

Payments of
Principal

 

Unpaid Principal
Balance of Note

 

Name of Person
Making Notation

             

 

 

 

 

 

 

 

 

             

 

 

 

 

 

 

 

 

             

 

 

 

 

 

 

 

 

             

 

 

 

 

 

 

 

 

             

 

 

 

 

 

 

 

 

             

 

 

 

 

 

 

 

 

             

 

 

 

 

 

 

 

 

             

 

 

 

 

 

 

 

 

             

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------